Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaoka (JP H06-166304 A, with English Machine Translation).
Regarding claim 1, Masaoka teaches a tire (Para. [0035]) comprising a tread portion (Para. [0035]) with an intended rotational direction. While the rotation direction is not specified in the figures, recitation of “intended” tire rotational direction is a limitation directed towards a tire’s intended use as the tire is capable of rotating in both directions and is not given patentable weight. The tread is provided with a plurality of blocks (Fig. 4a, Ref. Num. 16) where each of the blocks includes a first ground contact edge (Fig. 4a, Ref. Num. A), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 4a, Ref. Num. B), which can be the contact edge on a toe side as the tire can rotate in both directions. Masaoka also teaches that a second tire radius, which is a tire radius at the second ground contact edge (Fig. 4a, Ref. Num. B) is larger than a tire first radius, which is the tire radius at a first ground contact edge (Fig. 4a, Ref. Num. A). As the height of the block is larger on the second ground contact edge, the radius of the tire at that point will also be larger.
Regarding claim 3, Masaoka teaches that each of the blocks has a side wall (Fig. 4a, Ref. Num. 12) extending inward in a tire radial direction from the second ground contact edge (Fig. 4a, Ref. Num. B) and the side wall is parallel to a tire radial direction reference line.
Regarding claim 4, Masaoka teaches that each of the blocks includes a protruding portion (Fig. 4a, Ref. Num. B) protruding radially from a reference plane defined by the first tire radius and the side wall (Fig. 4a, Ref. Num. 12) is provided in the protruding portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905).
Regarding claim 1, Tobino teaches a tire (Para. [0020]) comprising a tread portion (Fig. 1, Ref. Num. 2) with an intended rotational direction. While the rotation direction is not specified in the figures, recitation of “intended” tire rotational direction is a limitation directed towards a tire’s intended use as the tire is capable of rotating in both directions and is not given significant patentable weight. The tread is provided with a plurality of blocks (Fig. 1, Ref. Num. 7Ai, 7Ao) where each of the blocks includes a first ground contact edge (Fig. 5a), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 5a), which can be the contact edge on a toe side as the tire can rotate in both directions. However, Tobino does not teach that a second tire radius is larger than a first tire radius.
In an analogous art, Lurois teaches a tire (Fig. 2A, Ref. Num. 1) that has blocks which includes a first ground contact edge (Fig. 7, Ref. Num. AT), which can be the contact edge on a heel side as the tire can rotate in both directions, and a second ground contact edge (Fig. 7, Ref. Num. FU), which can be the contact edge on a toe side as the tire can rotate in both directions. Lurois also teaches that a second tire radius, which is a tire radius at the second ground contact edge (Fig. 7, Ref. Num. FU) is larger than a tire first radius, which is the tire radius at a first ground contact edge (Fig. 7, Ref. Num. AT). As the height of the block is larger on the second ground contact edge, the radius of the tire at that point will also be larger.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino with Lurois to have the second ground contact edge have a larger tire radius than the first ground contact edge. This modification will improve the regular wear resistance (Lurois; Col. 6, Lines 7-10).
Regarding claim 2, Tobino in view of Lurois teaches that the second radius is larger than the first tire radius by 1 mm to 4.5 mm (Lurois; Col. 6, Lines 17-18).
Regarding claim 3, Tobino in view of Lurois teaches that each of the blocks has a side wall (Lurois; Fig. 7, Side wall of edge FU) extending inward in a tire radial direction from the second ground contact edge (Fig. 7, Ref. Num. FU) and the side wall is parallel to a tire radial direction reference line.
Regarding claim 4, Tobino in view of Lurois teaches that each of the blocks includes a protruding portion (Lurois; Fig. 7, Ref. Num. FU) protruding radially from a reference plane defined by the first tire radius and the side wall (Fig. 7, Ref. Side wall edge of FU) is provided in the protruding portion.
Regarding claim 8, Tobino teaches the circumferential block lengths of the block as 36.4 mm (Para. [0088]) and the lateral groove widths as between 7.15 mm and 16.9 mm (Para. [0082]) which would give the blocks a pitch length of between 43.55 mm and 53.8 mm. Based on the size of the tire (Para. [0068] - [0070]), the circumferential length of the tread is 3,233 mm, which will make the number of blocks between 60.65 (60) and 74.23 (74). 
Regarding claim 11, Tobino in view of Lurois teaches that the circumferential block lengths of the blocks is 36.4 mm (Tobino; Para. [0088]) and that the number of blocks in a block row is between 60 and 74 (See Claim 8 above). That would make the angle σ as less than 2.43 and the height h as less than 1.54 mm. That height h calculated from expression 3 overlaps the range of the protruding height of 1 mm to 4 mm (Lurois; Col. 6, Lines 17-18) taught by Lurois. Absent any additional and more specific information in the prior art, the overlapping ranges creates a prima facie case of obviousness. See MPEP 2144.05.
Claims 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905) as applied to claim 1 above, and further in view of Mizawa (JP H07-101209 A, with English Machine Translation).
Regarding claim 5, Tobino in view of Lurois teaches that the block has a ground contacting surface extending in an arc shape (Lurois, Fig. 7, Ref. Num. Rp); however, they do not teach the radius of curvature of that arc shape.
In an analogous art, Mizawa teaches a tire where the ratio of the radius of curvature of the ground contacting surface extending in the circumferential tire (Fig. 2, Ref. Num. Rb) and the radius of the tire (Fig. 2, Ref. Num. Ra) is between 0.15 and 0.60. That would the radius of the ground contacting surface between 0.15 and 0.60 times the radius of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino and Lurois with Mizawa in order to have the radius of curvature of the ground contacting surface extending in the circumferential direction be between 0.15 and 0.60 times the radius of the tire. As the first tire radius in Tobino and Lurois is equivalent to the tire radius, that would make the radius of curvature of the ground contacting surface be between 0.15 and 0.60 times the first tire radius. Absent any additional and more specific information in the prior art, the overlapping ranges creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 7, Tobino teaches that the length of the blocks is 36.4 mm (Para. [0093]) and that the width of the lateral grooves is between 7.15 mm and 16.9 mm (Para. [0082]) which would make the pitch of the blocks be between 43.55 mm and 53.3 mm. Absent any additional and more specific information in the prior art, the overlapping ranges creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 9, Tobino teaches that the length of the blocks is 36.4 mm (Para. [0093]) which will also be the circumferential direction length of the ground contacting surface which is smaller than the block pitch of 43.55 mm to 53.3 mm.
Regarding claim 10, Tobino teaches that the length of the ground contacting surface is 36.4 mm (Para. [0093]).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masaoka (JP H06-166304 A) as applied to claim 1 above, and further in view of Honda (US 2021/0086562 A1).
Regarding claim 6, Masaoka does not teach the rubber hardness of the tread blocks.
In an analogous art, Honda teaches that the rubber hardness of the tread rubber is between 61 and 70 degrees (Para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Masaoka with Honda to have the tread blocks have a rubber hardness between 61 and 70 degrees. This modification will allow for better uneven wear resistance performance and low noise performance (Honda; Para. [0012]).
Regarding claim 12, Honda teaches that the rubber hardness is measured at 23 degrees Celsius using a type-A durometer (Para. [0012]).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tobino (US 2013/0087260 A1) in view of Lurois (US Patent No. 5,896,905) as applied to claim 1 above, and further in view of Honda (US 2021/0086562 A1).
Regarding claim 6, Tobino in view of Lurois does not teach the rubber hardness of the tread blocks.
In an analogous art, Honda teaches that the rubber hardness of the tread rubber is between 61 and 70 degrees (Para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobino and Lurois with Honda to have the tread blocks have a rubber hardness between 61 and 70 degrees. This modification will allow for better uneven wear resistance performance and low noise performance (Honda; Para. [0012]).
Regarding claim 12, Honda teaches that the rubber hardness is measured at 23 degrees Celsius using a type-A durometer (Para. [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/                Supervisory Patent Examiner, Art Unit 1749